


109 HR 5497 IH: To limit the reduction in the number of personnel of the

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5497
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Ms. Harman (for
			 herself and Mr. Calvert) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To limit the reduction in the number of personnel of the
		  Air Force Space Command, and for other purposes.
	
	
		1.Limitation on reduction in
			 personnel of Air Force Space Command
			(a)LimitationThe Secretary of the Air Force may not
			 reduce the number of military personnel, civilian employees, or contractor
			 support personnel assigned to the Air Force Space Command, or any component of
			 the Air Force Space Command, from the number of such personnel or employees
			 assigned to the Air Force Space Command as of January 1, 2006, until the
			 Secretary submits to the relevant congressional committees the report described
			 in subsection (b).
			(b)ReportThe
			 report described in this subsection is a report that includes the
			 following:
				(1)A
			 description of the proposed reduction in the number of military personnel,
			 civilian employees, or contractor support personnel, as the case may be,
			 assigned to the Air Force Space Command.
				(2)A
			 justification for the proposed reduction.
				(3)An
			 assessment of the effect of the proposed reduction on the capacity of the Air
			 Force Space command to conduct its mission in support of operational
			 commanders.
				(4)An assessment of whether the impact of the
			 proposed reduction could be mitigated by granting the commander of Air Force
			 Space Command, or the appropriate program executive officers, greater
			 flexibility in making personnel and resource decisions to implement the
			 proposed reduction.
				(5)A
			 certification that the proposed reduction will not impede, disrupt, or
			 otherwise diminish or interfere with the national security space acquisition
			 programs of the United States, national security space operations of the United
			 States, or national security space technology development by the United
			 States.
				(c)Relevant
			 congressional committees definedIn this section, the term
			 relevant congressional committees means—
				(1)the Select
			 Committee on Intelligence, the Committee on Armed Services, and the Committee
			 on Appropriations of the Senate; and
				(2)the Permanent Select Committee on
			 Intelligence, the Committee on Armed Services, and the Committee on
			 Appropriations of the House of Representatives.
				
